           Case 7:20-cv-00992-LSC Document 1 Filed 07/13/20 Page 1 of 10               FILED
                                                                               2020 Jul-13 PM 01:42
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

KYLE SIMPSON,           )
                        )
    Plaintiff,          )                           JURY DEMAND
                        )
vs.                     )                           CIVIL ACTION NO.:
                        )
ADVANCE STORES COMPANY, )
INCORPORATED d/b/a      )
ADVANCE AUTO PARTS      )
                        )
    Defendant.          )

                                  COMPLAINT

      COMES NOW the Plaintiff, Kyle Simpson, a resident of Alabama who was

employed by Advance Stores Company, Incorporated d/b/a Advance Auto Parts

(hereinafter “Advance Auto Parts” or “Defendant”), and files this action against

Advance Auto Parts for wages owed in the nature of unpaid overtime, as well as

other damages and remedies. Plaintiff contends that Advance Auto Parts violated

the Fair Labor Standards Act of 1938 (“FLSA”), as amended, 29 U.S.C. §§ 201, et

seq, and in support thereof, hereby alleges as follows:

                                 JURISDICTION

      1.       This action is brought pursuant to the Fair Labor Standards Act

(FLSA), 29 U.S.C. § 201, et seq. District Court jurisdiction exists pursuant to 29
           Case 7:20-cv-00992-LSC Document 1 Filed 07/13/20 Page 2 of 10




U.S.C. §§ 216(b) and 217 and 28 U.S.C. § 1331.         This court has supplemental

jurisdiction pursuant to 28 U.S.C. § 1367.

      2.       Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b) because

Defendant is subject to personal jurisdiction in the Northern District of Alabama.

      3.       At all relevant times herein, Defendant’s business activities were

related and performed through unified operations or common control for a

common business purpose and constituted an enterprise within the meaning of

Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

      4.       At all relevant times herein, Defendant employed persons in its place

of business in furtherance of the activities of the above enterprise while engaged in

commerce and, also at all relevant times herein, Defendant engaged in commerce

by handling, selling, and/or working on goods or materials that have been moved

in, or produced for, interstate commerce.

                                     PARTIES

      5.       Plaintiff Kyle Simpson is a resident of Tuscaloosa County, Alabama

and performed work for the Defendant in Tuscaloosa County, which is in the

Northern District of Alabama, Western Division. Plaintiff was an employee within

the contemplation of 29 U.S.C. § 203(e)(1).

      6.       Advance Auto Parts is a company that does business in the Northern

Division of Alabama, including Tuscaloosa County, Alabama, at, among other


                                            2
            Case 7:20-cv-00992-LSC Document 1 Filed 07/13/20 Page 3 of 10




stores, the store at which the Plaintiff worked, located at 2300 McFarland Blvd

NW S, Northport, Alabama 35476 and has done so at all times relevant for the

filing of this complaint, and the time periods referenced in this complaint.

       7.       At all times material to this action, the Defendant has been an

enterprise engaged in the commerce or the production of goods for commerce as

defined by § 203(s)(1) of the FLSA and whose employees, including Plaintiff,

handle and/or work on goods that have been moved in and/or produced in interstate

commerce.

       8.       Advance Auto Part’s annual gross volume of business exceeds

$500,000.

       9.       At all times relevant to this action, Defendant was an “employer” of

the Plaintiff as defined by § 203(d) of the FLSA, and the Plaintiff was an

“employee” of Defendant as defined by § 203(e)(1) of the FLSA. Plaintiff also

worked for the Defendant within the territory of the United States within three (3)

years preceding the filing of this lawsuit.

                              STATEMENT OF FACTS

       10.      Plaintiff adopts and incorporates by reference paragraphs 1-9 above as

if fully set forth herein.




                                              3
        Case 7:20-cv-00992-LSC Document 1 Filed 07/13/20 Page 4 of 10




      11.   On or about January 31, 2018, Plaintiff began working at Advance

Auto Parts in Northport, Alabama. Plaintiff’s employment with Advance Auto

Parts ended on or about June 1, 2020.

      12.   Plaintiff worked as a “Commercial Parts Pro” at Advance Auto Parts

and, at all times, was employed on a non-exempt hourly wage basis.

      13.   Plaintiff’s duties at Advance Auto Parts involved onsite duties in

Advance Auto Parts retail stores such as answering the phone, selling product and

serving customers, including, but not limited to customers who purchase auto parts

for use in commercial (as opposed to personal) use. Plaintiff did also sometimes

serve customers purchasing auto parts for personal use.

      14.   Plaintiff was the only Commercial Parts Pro at his store, and was the

only store employee specifically assigned to the job of serving all commercial

clients, processing the commercial sales and manning the phone and store phone

line designated for commercial clients that had the phone number disseminated to

commercial clients.

      15.   Much of the commercial sales volume at the Advance Auto Parts store

where Plaintiff worked involved and depended on communications on that phone,

as that is how the commercial clients often initiated orders, obtained pricing,

changed orders, etc.




                                         4
        Case 7:20-cv-00992-LSC Document 1 Filed 07/13/20 Page 5 of 10




      16.    Much of the commercial sales volume at the Advance Auto Parts store

where Plaintiff worked involved and depended on the personal involvement of the

Plaintiff, who, as the only Commercial Parts Pro at the store, was the only store

employee specifically assigned to the job of serving all commercial clients and

processing the commercial sales.

      17.    Plaintiff generally worked five, and sometimes six, days per week,

with shifts that were roughly 10 hours per shift, although, at times during his

employment, the shifts were less than 10 hours. Plaintiff thus worked close to 50

hours per week on average.

      18.    Throughout large stretches of his employment, Plaintiff had to work

during lunch breaks, for which he was nonetheless required by Advance Auto Parts

to clock out, and, as such, Plaintiff did not receive proper overtime compensation

for that time worked.

      19.    This occurred because, often, there was no one else at the store

available who could knowledgably man the commercial sales desk and the

commercial sales phone during Plaintiff’s lunch breaks.

      20.    There was no scheduling practice at the store where the Plaintiff

worked that scheduled for a commercial sales substitute or replacement during

Plaintiff’s lunch breaks.




                                        5
        Case 7:20-cv-00992-LSC Document 1 Filed 07/13/20 Page 6 of 10




      21.    The commercial sales work at the store where Plaintiff worked

certainly did not stop occurring during Plaintiff’s lunch hours, as, for example,

commercial clients called the commercial sales line on a regular basis during that

time, and at all times during the work day.

      22.    As a result of being required to clock out for those hours in which the

Plaintiff thus still necessarily had to work, Plaintiff worked multiple hours every

workweek for which he received no compensation whatsoever, whether straight-

time or overtime.

      23.    Plaintiff regularly worked over 40 hours a week, but did not get the

proper amount of overtime compensation for the additional hours he worked due to

the Defendant’s practice of requiring him to clock out for an hour or a half-hour for

lunch every day.

      24.    Plaintiff complained to numerous of his supervisors at Advance Auto

Parts regarding Defendant’s wrongful compensation practices. Nevertheless,

Defendant continued to wrongfully require Plaintiff to work off the clock.

      25.    Because Plaintiff routinely worked in excess of 40 hours per week and

had to work off the clock multiple times a week, despite his complaints, Plaintiff

has suffered financial harm and lost a significant number of hours of overtime pay

per week as a result of Defendant’s improper practices.




                                         6
        Case 7:20-cv-00992-LSC Document 1 Filed 07/13/20 Page 7 of 10




                                       COUNT ONE

                             FLSA Overtime Violations

      26.    Plaintiff adopts by reference each and every material averment set out

above as if fully set forth herein.

      27.    At all times relevant herein, Defendant was responsible for paying

wages to Plaintiff, and Plaintiff was employed with Defendant as an “employee”

within the meaning of the FLSA.

      28.    Under the FLSA, an employer must pay an employee for all hours

worked and at least one and one-half times his or her regular rate of pay for each

hour worked in excess of forty hours per workweek. As an hourly employee,

Plaintiff is entitled to such straight-time and overtime compensation.

      29.    Defendant has failed and refused to comply with the FLSA’s overtime

wage requirements by neglecting to pay Plaintiff at one and one-half his regular

rate for all hours worked in excess of 40 hours per week.

      30.    Defendant willfully failed to properly pay Plaintiff in accordance with

the FLSA for at least three years preceding the filing of this complaint.

      31.    Defendant’s willful violations have caused financial damage to the

Plaintiff consisting of loss of pay.




                                           7
        Case 7:20-cv-00992-LSC Document 1 Filed 07/13/20 Page 8 of 10




                                      COUNT TWO

                         Common Law Unjust Enrichment

      32.    The Plaintiff adopts by reference each and every material averment

above as if fully set forth herein.

      33.    The Defendant has received and benefited from the uncompensated

labors of the Plaintiff, such that to retain said benefit without compensation would

be inequitable and rise to the level of unjust enrichment.

      34.    At all relevant times hereto, the Defendant devised and implemented a

plan to increase their earnings and profits by fostering a scheme of securing work

from the Plaintiff without paying any compensation for some hours worked or

overtime compensation for all hours worked.

      35.    Contrary to all good faith and fair dealing, the Defendant induced the

Plaintiff to perform work during the day while failing to pay any compensation for

some hours worked or overtime compensation for all hours worked.

      36.    By reason of having secured the work and efforts of the Plaintiff

without paying the appropriate compensation and overtime compensation, the

Defendant enjoyed reduced overhead with respect to their labor costs, and

therefore realized additional earnings and profits to their own benefit and to the

detriment of the Plaintiff. The Defendant retained and continue to retain such



                                          8
        Case 7:20-cv-00992-LSC Document 1 Filed 07/13/20 Page 9 of 10




benefits contrary to the fundamental principles of justice, equity, and good

conscience.

      37.     Accordingly, the Plaintiff is entitled to judgment in an amount equal

to the benefits unjustly retained by Defendant.



                              PRAYER FOR RELIEF

Plaintiff respectfully requests that the Court grant the following relief:

      A.      The Court issue proper process to compel Defendant to answer or

otherwise plead to the allegations contained in the Complaint;

      B.      This Court award Plaintiff, to be paid by Defendant, the amount of his

unpaid wages including overtime wages, plus an additional equal amount as

liquidated damages;

      C.      That this Court award Plaintiff judgment against the Defendant for all

reasonable attorneys’ fees, costs, disbursements, and interest;

      D.      For such other and further relief as this Court deems equitable, proper,

and just.

                               Demand for Jury Trial

      Plaintiff hereby demands a trial by jury.



DATED this 13th day of July, 2020.


                                           9
Case 7:20-cv-00992-LSC Document 1 Filed 07/13/20 Page 10 of 10




                                   Respectfully Submitted,

                                   /s/ David A. Hughes
                                   David A. Hughes (ASB-3923-U82D)
                                   Attorney for Plaintiff
                                   2121 14th Street
                                   Tuscaloosa, Alabama 35401
                                   Telephone: (205) 523-0463
                                   Fax: (205) 344-6188
                                   E-mail: dhughes@hardinhughes.com




                    Defendant’s Address:

            Advance Stores Company, Incorporated
               c/o National Registered Agents, Inc.
               2 North Jackson Street, Suite 605
               Montgomery, AL 36104




                              10
